                               Case 3:18-cv-00373-LB Document 88 Filed 03/29/19 Page 1 of 3



                       1   VEDDER PRICE (CA), LLP
                           Heather M. Sager, Bar No. 186566
                       2   hsager@vedderprice.com
                           275 Battery Street, Suite 2464
                       3   San Francisco, California 94111
                           T: +1 415 749 9500
                       4   F: +1 415 749 9502
                       5   Attorney for Plaintiffs
                           STEEP HILL LABORATORIES, INC. and
                       6   JMICHAELE KELLER
                       7   David H. Moore (pro per)
                           kellerlitigation@gmail.com
                       8   2767 Cherrydale Falls Drive
                           Henderson, NV 89052
                       9   T: +1 702 492 0493
                      10
                                                             UNITED STATES DISTRICT COURT
                      11
                                                       NORTHERN DISTRICT OF CALIFORNIA
                      12

                      13
                           STEEP HILL LABORATORIES, INC., and                    Case No. 3:18-cv-00373-LB
                      14   JMICHAELE KELLER,
                                                                                  JOINT STIPULATIONAND
                      15                       Plaintiffs,                        [PROPOSED] ORDER REGARDING
                                                                                  PARTICIPATION IN EXTENDED
                      16           v.`                                            TELEPHONIC CASE MANAGEMENT
                                                                                  CONFERENCE
                      17   DAVID H. MOORE, an individual, and DOES
                           1 through 10, inclusive,                              Trial Date: None set.
                      18                                                         Date Action Filed: December 20, 2017
                                               Defendants.
                      19

                      20   AND RELATED COUNTERCLAIM.

                      21

                      22           Plaintiffs Steep Hill Laboratories, Inc. and JMichaele Keller (collectively, “Plaintiffs) and

                      23   Defendant David H. Moore (“Defendant”) (collectively, the “Parties”), through their undersigned

                      24   counsel, hereby stipulate as follows:

                      25           WHEREAS, via the Court’s comments at the March 14, 2019 Case Management

                      26   Conference in this matter, as memorialized in part in the Court’s March 15, 2019 Order, United

                      27   States District Judge Laurel Beeler offered to conduct an extended telephonic Case Management

                      28   Conference with the Parties to attempt to advance settlement potential, in the event the Parties
VEDDER PRICE (CA), LLP                                                                   STIP & PROPOSED ORDER REGARDING
   ATTORNEYS AT LAW                                                                              EXTENDED TELEPHONIC CMC
     SAN FRANCISCO
                                                                                                  [CASE NO. 3:18-CV-00373-LB]
                           SAN_FRANCISCO/#68448.1
                               Case 3:18-cv-00373-LB Document 88 Filed 03/29/19 Page 2 of 3



                       1   believed such effort would be helpful and were not otherwise able to make headway on their own;
                       2           WHEREAS, the Parties have met and conferred about settlement following the March 14
                       3   Case Management Conference;
                       4           WHEREAS, from September 14, 2018 to present, Defendant has not changed his position
                       5   on settlement;
                       6           WHEREAS the Parties would like to accept the Court’s offer to conduct an interim
                       7   extended telephonic Case Management Conference to try to assist the Parties in reaching a
                       8   resolution .
                       9           THEREFORE, the Parties hereby respectfully request that the Court calendar such
                      10   extended conference to occur as is feasible with the Court’s calendar. Counsel for Plaintiffs is
                      11   not, however, available April 5 through 15, 2019 inclusive.
                      12           IT IS SO STIPULATED.
                      13
                           Dated: March 29, 2019                              VEDDER PRICE (CA), LLP
                      14

                      15
                                                                              By:/s/Heather M. Sager
                      16                                                          Heather M. Sager
                      17                                                      Attorney for Plaintiffs
                                                                              STEEP HILL LABORATORIES, INC. and
                      18                                                      JMICHAELE KELLER
                      19

                      20

                      21   Dated: March 29, 2019                            DAVID H. MOORE
                      22

                      23
                                                                              By: /s/David H. Moore___________________
                      24                                                      Defendant David H. Moore
                      25

                      26

                      27

                      28
VEDDER PRICE (CA), LLP                                                                   STIP & PROPOSED ORDER REGARDING
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                          -2-                    EXTENDED TELEPHONIC CMC
                                                                                                  [CASE NO. 3:18-CV-00373-LB]
                           SAN_FRANCISCO/#68448.1
                               Case 3:18-cv-00373-LB Document 88 Filed 03/29/19 Page 3 of 3



                       1                                       PROPOSED ORDER
                       2           Having read and considered the Parties’ Stipulation and Proposed Order Regarding
                       3   Extended Case Management Conference and good cause appearing, it is hereby ordered that this
                       4   matter be calendared for a Case Management Conference not to exceed one hour, at which all
                       5   parties may appear telephonically, to be held at ___________________ a.m./p.m. in Department
                       6   _____. Parties to make arrangements for attendance via Court Call no later than _____ days in
                       7   advance of the conference.
                       8

                       9
                           Dated: _______________, 2019                     By:
                      10                                                          Magistrate Judge Laurel Beeler
                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
VEDDER PRICE (CA), LLP                                                                 STIP & PROPOSED ORDER REGARDING
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                         -3-                   EXTENDED TELEPHONIC CMC
                                                                                                [CASE NO. 3:18-CV-00373-LB]
                           SAN_FRANCISCO/#68448.1
